Title: To James Madison from John Douglass, 20 February 1809
From: Douglass, John
To: Madison, James



Dr. Sir,
New York 20th. Feby., 1809

Some time in Jan: 1808, I informed you that De Witt Clinton at a caucus held at Ben: Cheethams, of what he called his house of Nobles, declaired that he was in possession of information which induced him to beleive that Mr. Jefferson and yourself were acting under the Secret influance of Bonaparte, and that you had a Majority in Congress attached to you & were hostile to the liberties & commerce of our country.
You can be no stranger to the immediate Attack made & continued for one Year in Clinton’s papers, upon the Administration, yourself, Congress, & freinds.  You must know if you have seen the Citizen during the summer, that the Clinton faction endeavoured to federalise Vermont, N. Jersey Pensylvania &c.  In subsequent letters I informed you that Dr. Mitchill had been writen to & that he frankly declaired that the nomination was an open & honourable one & that the suggestion of a french influance in the Embargo act was fals &c &c  In one letter I informed you that I had had several interviews with Franks the Editor of the Public advertiser, a republican paper, that I had exposed to him the treachery of De Witt Clinton to the Republican party & urged the absolute necessaty of his supporting the administration & Congress against the intended base & systematic Attacks of the Clinton family.  I stated that Franks was poor & under pecuniary obligations to the Clinton party, & that it would be indispensably necessary to patronise his paper, provided he took a stand for the administration & against the faction.  Mr. Franks finally agreed that if either myself or M. L. Davis would go to Washington & confer with your friends & ascertain whether or no they understood the Clinton Character and to know explicitly whether they would support a Paper that would support their cause, against the malignant influance of De Witt provided he should by any artifice prolong his influance in this State after the Election.  Mr. Davis returned from Washington & made a favourable report as authorised by Giles.  Franks took his stand.  De Witt dismissed his paper  It was the Watch word to his freinds, many of whom had loaned him small sums of money persecuted immediately.  Some of your friends here have yielded him recommendation & hope & expect that the administration will give him that support which he is entitled to & which Cheetham is no longer worthy of.  I shall enclose you some extracts from Mr. Clintons Papers together with a narative obtained by accident from an eastern Gentleman, an Attorney from Connecticut, last evening, which I trust will convince you if you are not yet convinced, that Mr. De Witt Clinton is the most profligate, fals, ambicious & malignant Scoundrel in this Country & that his friendship would be poison to the Administration if so vile an incendiary should be restored to their bosom.  Yes Sir this Narative is a true picture of the Man who declairs himself a Patriot & Audatiously & unblushingly demands the honours of the State at his disposal & once more the confidence of the Genl. Administration & who now bosts that he has made terms at Washington, that Cheetham is secure in the U. S. Printing & that all appointments for this State by Mr. Madison are to come through his influance.  On visiting a Patient last evening at a federal house in this City, I was introduced to a Mr. —— from Connecticut  The shuffeling conduct of De Witt Clinton was the Subject of conversation.  Being pleased with it I took the liberty of joining in the abuse of the double villain.  The connecticut Gentleman & myself left the House at the same time & without his learning my political sentiments.  He returns this Morning to Connecticut to Attend the meeting of the Legislature  He took my address & promised to communicate all matters concerning their intended operations.  Such as were only to be known to the select few, he would mark private &c. &c.  He stated that he had communications from some of the eastern members in Congress for their Legislature, which stated that the administration party were panic struc, that the Embargo woud be removed, but that the Non intercourse would be much worse, that they must not relax on acct. of New-York &c &c.
Narative
That there was an understanding between De Witt Clinton and the federalists, early last spring & summer that if they could federalise a sufficient number of the States to elect the Old Man with the Aid of this State, half of Kentucky &c &c he was to receive their United Support.  If not each were to Support their Man.
That in Novr. & Decr. a Delegation of 3 from Connecticut, 2 from R. Island & 4 from Boston held frequent & free conferances with De Witt Clinton in this City, on the Subject of Opposing the Embargo law in this & the eastern States, by force Legally Authorised by the State Legislatures, in which conferances De Witt Clinton took a Warm and animated part.
That they shew him the resolutions that were to be offered to the town meetings to the east, what was to be proposed to the legislatures, those to be adopted at the federal Meeting held some time since in this City and in fact the Identical resolutions offered by a Mr. Van Rensselaer of Columbs County to the Assembly of this State & which he promised should be adopted in the Senate &c &c.
I shall omit any further statement of this subject at present, presuming that you understand the thing better than I do, knowing that there is & has been for some time, a Gentleman at Washington from this City, who was also consulted at the time Mr. Clinton was & who I can have no doubt must have communicated with you, for altho’ he is an easy complesant Gentleman, I am sensible his duty & patriotism, would induce him to frustrate such diabolical plots & I think Mr. Clinton whos nerves are not of the best stuff repented in consequence of the thing being communicated to so many others as well as on acct. that the eastern Gentleman would not designate the leader, but leave the offices to chance &c &c.
Neither Franks nor Davis or any other person know that I ever wrote you a line  Yours confidentially

J. H. D.


Dr. Mitchill has been treated as I before stated he would be.  The Clintons endeavoured to get their Uncle Taylor appointed, but failed.
I have omited to mention the names of the eastern Delagates & their intended point of operation or of the aid they expected & the effect their apparent Union with Clinton has had on the conduct of the court of G. Britain.  You must be more sensible of this than I can be
Look into the American Citizen for these fourteen months past, a paper known to be under devoted influance of De Witt Clinton
This Cloak which concealed the Dagger intended for the fair bosom of our beloved country, was the more dangerous as the assassin dagger was sheathed in the garb of republicanism.
Should I think proper at another time of following up a developement of De Witt’s Character I shall portray the blackest Conspiration against the party that has disgraced the present age.  If such a miscreant can again be taken into the party & be received into the Arms of the Executive of the Union, then farewell to virtuous liberty.

